Exhibit 10.1

 



 

[image_002.jpg]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

 

JAMES R. QUINCEY   ADDRESS REPLY TO: PRESIDENT & CHIEF EXECUTIVE OFFICER   P.O.
BOX 1734 THE COCA-COLA COMPANY   ATLANTA, GA 30301    
 
    +1-404 676-9980     FAX:  +1-404 598-9980

 

December 7, 2017

 

 

 

Irial Finan

The Coca-Cola Company

Atlanta, Georgia

 

Dear Irial,

 

We thank you very much for all of your contributions to the Coca-Cola system.
This letter outlines the terms of your separation. All applicable elements of
your separation package will be paid under the terms of the relevant policies
and plans of The Coca-Cola Company (the “Company”).

 

 1. You will step down from your current position as Executive Vice President
    and President Bottling Investments Group, on December 31, 2017.

 

 2. You will no longer be on the Executive Committee and will cease to be an
    Executive Officer effective January 1, 2018 and will not be re-elected as a
    corporate officer.

 

 3. As we have discussed, we would like you to continue with the Company as
    executive advisor through March 31, 2018.  In this role, you will continue
    to work your normal schedule and assist with the transition of your
    responsibilities and related work as necessary and would separate on March
    31, 2018 (“Separation Date”). 
    
    
 4. If you sign the enclosed release, you will be eligible for a benefit under
    The Coca-Cola Company Severance Pay Plan equivalent to two years of base
    salary, based on your current annual salary. This amount will be paid in a
    lump sum shortly after your Separation Date. This amount is subject to all
    applicable tax and withholdings.

 

 5. If you remain employed through December 31, 2017, you will receive an annual
    incentive award for 2017. The actual payment amount is contingent upon
    actual Company performance and your performance. Any award will be paid on
    or about March 15, 2018. Your participation and any award made to you shall
    be determined by the Compensation Committee.

 

 6. If you remain employed through March 31, 2018, you will receive an annual
    incentive award for 2018, prorated for three months. The actual payment
    amount is contingent upon actual Company performance and your performance.
    Any award will be paid on or about March 15, 2019. Your participation and
    any award made to you shall be determined by the Compensation Committee.





 

 

December 7, 2017

Page 2 of 3

 



 7. You will be eligible for retiree health and welfare coverage. Enrollment
    information will be mailed to you shortly after your Separation Date and
    will provide information about your coverage options and the costs.

 

 8. All performance share unit (PSU) awards which you previously have received
    will be treated according to the terms of The Coca-Cola Company’s applicable
    restricted stock plans and programs as well as your related PSU Agreements.
    You will be personally liable for paying any taxes owed upon receipt of any
    award.

 

 9. All options you previously have received will be exercisable according to
    the terms of the Company’s applicable stock option plans and programs as
    well as your related Stock Option Grant Agreements. When you exercise your
    vested stock options, you will be personally liable for paying any taxes
    owed on such exercises.

 

 10. You will not receive any additional equity grants.

 

 11. Your retirement benefits will consist of those benefits you have accrued
     under the standard terms and conditions of the plans in which you
     participate and in which benefits are vested as of your Separation Date.

 

 12. You will continue to be reimbursed up to $10,000 per year in financial
     planning and related expenses incurred by you annually up through your
     Separation Date.

 

 13. The Company will provide at its expense outplacement services through a
     designated services provider.

 

 14. The terms and conditions in this letter are further conditioned upon your
     signing and adhering to the attached Full and Complete Release and
     Agreement on Competition, Trade Secrets and Confidentiality.

 

Please contact Jason Gibbins should you have any additional questions regarding
the terms of this letter or the terms of any of the benefit plans.

 

Sincerely,

 

/s/ James R. Quincey

 

James R. Quincey

President and Chief Executive Officer

 

 

Agreed to and accepted this 7th day of December, 2017.

 

 

   /s/ Irial Finan   Irial Finan  

 



 

 

December 7, 2017

Page 3 of 3

 

Attachments

 

cc: Jason Gibbins   Jennifer Mann   Executive Compensation   GBS Executive
Services

 



 

 

FULL AND COMPLETE RELEASE

AND AGREEMENT

ON TRADE SECRETS AND CONFIDENTIALITY

 

1.       Release. In consideration of the lump sum payment of benefits under The
Coca-Cola Company Severance Pay Plan (the “Severance Plan”) and other good and
valuable consideration, I, for myself and my heirs, executors, administrators
and assigns, do hereby knowingly, voluntarily and unconditionally release, hold
harmless and forever discharge The Coca-Cola Company (“TCCC”) and its
subsidiaries, affiliates, joint ventures, joint venture partners, and benefit
plans (collectively with TCCC referred to herein as the “Company”), and their
respective current and former directors, officers, administrators, trustees,
employees, agents, and other representatives, (collectively with the Company,
referred to herein as “Releasees”) from all debts, claims, actions, causes of
action (including without limitation claims arising from or in connection with
my employment, pay, bonuses, vacation or any other benefits, and/or other terms
and conditions of employment or employment practices of Company; claims arising
out of or relating to the termination of my employment with the Company or the
surrounding circumstances thereof; and any causes of action that I may have
under the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§ 1001 et seq.; the Worker Adjustment and Retraining Notification Act of 1988,
29 U.S.C. § 2101 et seq.; and those federal, state, local, and foreign laws
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation, or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including without limitation the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”), as amended by the
Older Workers Benefit Protection Act, P.L. 101-433; the Equal Pay Act of 1963,
9 U.S.C.§ 206, et seq.; Title VII of The Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 791
et seq.; the Family Medical Leave Act; and comparable state, local, and foreign
causes of action, whether statutory or common law, including but not limited to
all claims related to wrongful discharge, negligence, defamation, tort and
contract), suits, dues, sums of money, accounts, reckonings, covenants,
contracts, claims for costs or attorneys’ fees, controversies, agreements,
promises, and all liabilities of any kind or nature whatsoever, at law, in
equity, or otherwise, KNOWN OR UNKNOWN, fixed or contingent, which I (or my
heirs, executors, administrators and assigns) ever had, now have, or may have
based on facts or events that occur on or prior to the date that I execute this
Full and Complete Release and Agreement on Trade Secrets and Confidentiality
(“Agreement”).

 

Further, I expressly waive any and all rights that I have under any state or
local statute, executive order, regulation, common law and/or public policy
relating to known and unknown claims based on facts or events occurring on or
prior to the date that I execute this Agreement, including but not limited to
the New Jersey Conscientious Employee Protection Act (N.J. Sta. Ann. 34:19-1, et
seq.); the New Jersey Law Against Discrimination (N.J. Stat. Ann. 10:5-1, et
seq.); the New Jersey Family Leave Act; the New Jersey Wage Payment Law;
Massachusetts Fair Employment Practices Act (Mass. G.L. 151B); West Virginia
Human Rights Act; South Dakota Codified Laws Section 20-7-11; North Dakota
Century Code Section 9-13-02; and Section 1542 of the California Civil Code, the
latter of which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I understand that I am referred
to in this statute as the “creditor” and the Company or other Releasees are
referred to as the “debtor.” I consciously intend these consequences even as to
claims for damages that may exist as of the date I execute this Agreement that I
do not know exist, and which, if known, would materially affect my decision to
execute this Agreement, regardless of whether the lack of knowledge is the
result of ignorance, oversight, error, negligence or any other cause.

 

 

 

I fully understand and agree that:

a.this Agreement is in exchange for the payment of benefits under the Severance
Plan and other good and valuable consideration to which I would otherwise not be
entitled;

b.the Company’s obligation to pay and my right to receive the severance payment
is subject to and conditioned upon my compliance with the covenants set forth in
Sections 2 through 7 of this Agreement. In the event I breach any such covenant,
the Company’s obligation to pay and my right to receive the severance payment
will automatically terminate and I shall immediately repay to the Company ninety
percent (90%) of any amounts previously paid to me (with the remaining 10%
serving as consideration for the release of claims set forth in Section 1 of
this Agreement), in each case without limiting my obligations under this
Agreement or the Company’s other rights and remedies available at law or in
equity.

c.I am hereby advised to consult with an attorney before signing this Agreement;

d.I have 45 days from my receipt of this Agreement within which to consider
whether to sign it. I may choose to sign this Agreement before the expiration of
the 45-day consideration period, and if I choose to do so, I understand that I
do so voluntarily. I agree that changes to this Agreement, whether material or
immaterial, will not start the consideration period;

e.I have seven days following my signature of this Agreement to revoke the
Agreement; and

f.this Agreement shall not become effective or enforceable until the revocation
period of seven days has expired.

 

If I choose to revoke this Agreement, I must do so by notifying the Company in
writing within the applicable revocation period. This notification must be
mailed either first class or certified mail to Executive Services, The Coca-Cola
Company, One Coca-Cola Plaza, Atlanta, Georgia 30313.

 

Notwithstanding any other provision or paragraph of this Agreement, I understand
that by signing this Agreement I do not hereby waive any rights or claims: (i)
for unemployment or workers’ compensation, (ii) that arise after I sign this
Agreement, or (iii) for which private waivers or releases are prohibited by
applicable law. In addition, I understand that nothing in this Agreement shall
be construed to prevent me from filing or participating in a charge of
discrimination filed with the Equal Employment Opportunity Commission (“EEOC”)
or any similar state or local agency, or a charge with the National Labor
Relations Board (“NLRB”) or any other governmental agency. I further understand
that this Paragraph 1 is not intended to restrict or limit in any way the
Protected Rights set forth below in Paragraph 7 of this Agreement. However, by
signing this Agreement, I waive the right to recover any monetary damages for
any alleged injury personally suffered by me, individual relief, or attorneys’
fees from the Company or the Releasees in any claim, charge, or lawsuit filed by
me or any other person or entity. If there is any claim for loss of consortium,
or any other similar claim, arising out of or related to my employment or
separation of employment with the Company, I will indemnify and hold Releasees
harmless from any liability, including costs and expenses (as well as reasonable
attorneys’ fees) incurred by the Releasees as a result of any such claim. I
acknowledge and represent that: (i) I received all compensation due to me as a
result of services performed for the Company with receipt of my final paycheck;
(ii) I have reported to the Company any and all work-related injuries incurred
by me during my employment by the Company; (iii) I have not engaged in any act
or omission in violation of the Company’s Code of Business Conduct (the “COBC”);
(iv) I am not aware of any act, failure to act, practice, policy, or activity
that I believe may violate the COBC; and (v) I have reported to the Company any
actual or suspected Code violations. I additionally understand and agree that
this Agreement is not and shall not be construed to be an admission of liability
of any kind on the part any of the Releasees.

 

 

 

2.       Future Cooperation. I covenant and agree that I shall, to the extent
reasonably requested in writing, cooperate with and serve in any capacity
requested by the Company in any investigation and/or threatened or pending
litigation (now or in the future) in which the Company is a party, and regarding
which I, by virtue of my employment with the Company, have knowledge or
information relevant to said litigation, including, but not limited to (i)
meeting with representatives of the Company to provide truthful information
regarding my knowledge, (ii) acting as the Company’s representative, and (iii)
providing, in any jurisdiction in which the Company requests, truthful testimony
relevant to said litigation, provided the Company pays me reasonable
compensation and reimburses me for reasonable expenses incurred in connection
with such cooperation. I understand that this Paragraph 2 is not intended to
restrict or limit in any way the Protected Rights set forth in Paragraph 7 of
this Agreement.

 

3.       Trade Secrets and Confidential Information. I covenant and agree that I
have held and shall continue to hold in confidence all Trade Secrets of the
Company that came into my knowledge during my employment by the Company and
shall not disclose, publish, or make use of at any time such Trade Secrets for
as long as the information remains a Trade Secret. “Trade Secrets” means data or
other information relating to the business of the Company protectable as a trade
secret under applicable law, including, without limitation, and without regard
to form: technical or non-technical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or a list of actual or potential customers,
vendors, or suppliers which is not commonly known by or available to the public
and which information (1) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use and
(2) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. For purposes of this Agreement, the term Trade Secret does
not include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by me
without authorization) or that has been independently developed and disclosed by
others or that otherwise enters the public domain through lawful means. I also
covenant and agree that I will hold in confidence all Confidential Information
of the Company that came into my knowledge during my employment by the Company
and will not disclose, publish, or make use of such Confidential Information for
as long as the information remains Confidential Information or the maximum
period allowed under applicable law, whichever is longer. “Confidential
Information” means data or other information relating to the business of the
Company that is or has been disclosed to me or of which I became aware as a
consequence of or through my relationship with the Company and which has value
to the Company, and is not generally known to the Company’s competitors,
including but not limited to methods of operation, names of customers, vendors,
or suppliers, price lists, financial information and projections, route books,
personnel data, and similar information. Confidential Information does not
include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by me
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means. I
understand that this Paragraph 3 is not intended to restrict or limit in any way
the Protected Rights set forth in Paragraph 7 of this Agreement.

 

 

 

4.       Return of Materials. I further covenant and agree that I have or shall
promptly deliver to the Company all memoranda, notes, records, manuals, or other
documents, including all copies of such materials and all documentation prepared
or produced in connection therewith, containing Trade Secrets or Confidential
Information regarding the Company’s business, whether made or compiled by me or
furnished to me by virtue of my employment with the Company. I shall promptly
deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
me by virtue of my employment with the Company.

 

5.       No Publicity. I will not publish any opinion, fact, or material,
deliver any lecture or address, participate in the making of any film, radio
broadcast, or television transmission, or communicate with any representative of
the media relating to the business or affairs of the Company. I understand that
nothing in this Agreement: (1) is intended in any way to restrict or limit the
Protected Rights set forth in Paragraph 7 of this Agreement or to intimidate,
coerce, deter, persuade, or compensate me with respect to providing,
withholding, or restricting any communication whatsoever to the extent
prohibited by law; (2) shall prevent me from filing an administrative charge
with the EEOC or participating in an investigation or proceeding by the EEOC or
any other governmental agency; or (3) shall prevent me from providing testimony
or evidence if I am subpoenaed or ordered by a court or other governmental
authority to do so.

 

6.       Non-Disparagement. I agree that I will not make any statement, written
or verbal, in any forum or media or take any action in disparagement of the
Company, including but not limited to negative references to the Company or its
products, services, corporate policies, or current or former officers or
employees, customers, suppliers, or business partners or associates. I
understand that this Paragraph 6 is not intended to restrict or limit in any way
the Protected Rights set forth in Paragraph 7 of this Agreement.

 

7.       Protected Rights. I understand that nothing in this Agreement is
intended to limit my ability to make disclosures to, or initiate or participate
in communications with, the EEOC, the NLRB, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). I
further understand that I do not need to notify the Company or seek the
Company’s prior authorization before making such disclosures or engaging in such
communications.

 

 

 

8.       Inventions, Discoveries and Authorship. I agree to and do hereby assign
to the Company, without charge, all my rights, title, and interest in and to any
and all inventions and discoveries that I have made or may make, solely or
jointly with others, while in the employ of the Company, that (a) relate to or
are useful to or may be useful in connection with business of the nature, type
or character carried on or contemplated by the Company, or (b) were or are made
using the Company’s equipment, supplies, facilities, or trade secret information
and all my rights, title, and interest in and to any and all Patent Properties
(as defined below); and upon request of the Company, whether during or
subsequent to my employment with the Company, I will do any and all acts and
execute and deliver such instruments as may be deemed by the Company necessary
or proper to vest all my rights, title, and interest in and to said inventions,
discoveries, and Patent Properties and to secure or maintain such Patent
Properties. For the purpose of this agreement, “Patent Properties” shall mean
any and all domestic and foreign (i) applications for utility patents, design
patents or industrial designs, petty patents, utility models, or
Gebrauchsmuster; (ii) as well as any divisions, continuations, or other
application claiming the priority of any of the above and covering such
inventions and discoveries; (iii) any and all utility patents, design patents or
industrial designs, petty patents, utility models, or Gebrauchsmuster granted
for such inventions and discoveries; and (iv) any and all reissues, extensions
and revivals of any of the above. All necessary and proper expenses in
connection with the foregoing will be borne by the Company, and, if I perform
services in connection therewith at the Company’s request after termination of
my employment with the Company, the Company will pay reasonable compensation for
such services. Any inventions and discoveries relating to the Company’s business
made or conceived by me within one year after termination of my employment with
the Company will be deemed to be within this provision, unless I can prove that
such conception or invention is not based upon or related to any Confidential
Information or Trade Secrets, as defined herein, of which I became aware during
and pursuant to my employment with the Company. I also assign to the Company,
without charge, all my rights, title, and interest in and to all original works
of authorship fixed in any tangible form or medium or expression that have been
or are prepared by me, solely or jointly with others, within the scope of my
employment with the Company. In addition, the Company and I hereby agree that
any such original work of authorship that qualifies as a “work made for hire”
under the U.S. copyright laws will be a “work made for hire” and will be owned
by the Company as to contract formation, interpretation and construction issues,
and by the federal patent and copyright laws of the United States as to
potential copyright issues.

 

9.       Non-Competition and Non-Solicitation. I agree that for two years after
my employment with the Company ends for any reason whatsoever, I will not,
directly or indirectly, except with the prior written consent of the Company:
(a) enter into or maintain an employment, contractual, or other relationship to
perform the Prohibited Activities (as defined below) in the Territory (as
defined below) for or on behalf of any person or business entity that competes
with the Business of the Company (as defined below); (b) enter into or maintain
an employment, contractual, or other relationship to perform the Prohibited
Activities (as defined below) in any geographic area in which the Company did
business during my employment, for or on behalf of any Customer (as defined
below) of the Company with whom I had material contact during the last two years
of my employment with the Company; (c) enter into or maintain an employment,
contractual, or other relationship to perform the Prohibited Activities (as
defined below) in any geographic area that the Company did business during my
employment, for or on behalf of any company listed in Attachment B to this
Agreement; (d) solicit or encourage, or attempt to solicit or encourage,
directly or by assisting others, any Customer to do business with any person or
entity that competes with the business of the Company for purposes of providing
services or products that are competitive with those provided by the Company,
whether or not the relationship between the Company and such Customer was
originally established in whole or in part through my efforts, if the Customer
solicited is one with which I had material contact on the Company’s behalf
during the last two years of my employment with the Company; and/or (e) solicit
or encourage, or attempt to solicit or encourage, any person who is an employee
of the Company, or who was an employee of the Company at any time during the
six-month period immediately preceding the termination of my employment with the
Company, and with whom I had contact during the last two years of my employment
with the Company, to terminate his or her employment with the Company or to
accept employment with any other person or entity.

 



 

 

10.       Definitions. For purposes of this Agreement

(a)       products or services will be considered competitive with those
provided by the Company if the products or services are non-alcoholic beverages,
beverage enhancers and related services of the type conducted, authorized,
offered or provided by the Company within two years prior to the termination of
my employment,

(b)       the “Territory” will be defined as the geography described on
Attachment A to this Agreement,

(c)       the Business of the Company will be the development, production,
marketing, sale and distribution of non-alcoholic beverages, beverage enhancers
and related services or similar activities conducted, authorized, offered or
provided by the Company within two years before the termination of my
employment,

(d)       the “Prohibited Activities” means the involvement in, development of,
or oversight of marketing, innovation, manufacturing, financial, distribution or
commercial leadership, strategies, activities or business plans.

(e)       “Customer” means anyone who is or was a customer of the Company during
my employment with the Company, or is a prospective customer of the Company to
whom the Company has made a presentation (or similar offering of services)
within the one-year period immediately preceding the termination of my
employment with the Company.

 

11.       Governing Law; Forum. I hereby agree that this Agreement, and the
rights and obligations established herein, shall be governed and construed in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules; provided, however, that Section 8 of this Agreement
(Inventions, Discoveries and Authorship) is to be governed by and interpreted in
accordance with the patent and copyright laws of the United States. I further
agree that any litigation regarding this Agreement or the claims released herein
that is not subject to the arbitration provisions set forth in Paragraph 12 of
this Agreement shall be conducted in a court of competent jurisdiction in the
State of Georgia, and I hereby irrevocably consent to the jurisdiction of such
courts.

 



 

 

12.       Arbitration and Class Action Waiver. I understand and agree that, in
the event there is any dispute or claim arising out of or relating to this
Agreement or the release of claims set forth in Paragraph 1 of this Agreement
(the “Release”), my employment by the Company, my promises or duties owed to the
Company or the Company’s promises or duties owed to me, including, without
limitation, a dispute about the validity, enforceability, or coverage of the
Release or the assertion of a claim covered by the Release, all such disputes or
claims will be resolved exclusively through a final and binding arbitration on
an individual basis only, and not in any form of class, collective, or private
attorney general representative proceeding (“Class Action Waiver”). 
Notwithstanding the foregoing, this Paragraph 12 shall not apply to any action
seeking injunctive relief arising out of or relating to Paragraph 3 of this
Agreement (Trade Secrets and Confidential Information), Paragraph 8 of this
Agreement (Inventions, Discoveries and Authorship), and/or Paragraph 9 of this
Agreement (Non-Competition and Non-Solicitation). This binding arbitration
provision is governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and
is not intended to cover claims that cannot by controlling law be required to be
arbitrated, nor does it prevent the filing of a complaint with a governmental
administrative agency to the extent such complaints are permitted
notwithstanding an agreement to arbitrate.  Such complaints include, without
limitation, those filed with the National Labor Relations Board, Equal
Employment Opportunity Commission, and/or the U.S. Department of Labor. I
understand and agree that any arbitration proceeding initiated under this
agreement will be governed by the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (“AAA Employment Rules”), and that no
other rules or procedures (including AAA’s Supplementary Rules for Class
Arbitrations) are to be applied to any such proceeding.  The AAA Employment
Rules, which include an explanation of the process for commencing an arbitration
and other rules governing an arbitration, may be found at the AAA’s web site,
www.adr.org, or by searching for “AAA employment arbitration rules” using an
internet search engine such as Google.com.  In all cases where required by law,
the Company will pay the AAA administrative fees, as well as the Arbitrator’s
fees and expenses.  I understand and agree that I am responsible to pay my own
legal fees and expenses associated with any arbitration proceeding, subject to
the Arbitrator’s authority to award attorney fees, costs or other remedies in
accordance with applicable law.  A party may apply to a court of competent
jurisdiction (i.e., a state court or the United States District Court for the
District in which the facility location to which I was last assigned by the
Company is located) for temporary or preliminary injunctive relief in connection
with an arbitrable controversy, but only upon the ground that the award to which
that party may be entitled may be rendered ineffectual without such provisional
relief.  Notwithstanding any other clause contained in this Agreement or the AAA
Employment Rules, any claim that all or part of the Class Action Waiver is
invalid, unenforceable, unconscionable, void or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator.  All other issues
raised by the dispute between the Company and myself, including without
limitation a request for permanent injunctive relief and enforceability of the
Agreement, shall be determined by the arbitrator.

 

13.       General Provisions. (i) Entire Agreement. With the exception of any
restrictive covenant agreements I have previously executed, which are not
superseded by this Agreement, this Agreement is the complete understanding
between me and the Company in respect of the subject matter of this Agreement
and supersedes all prior agreements relating to the same subject matter to the
extent, and only to the extent, this Agreement is inconsistent with the
provisions of such prior agreements. I expressly agree that the provisions of
any agreement I have previously signed regarding assignment to the Company of
all rights in and to certain inventions, discoveries, and original works of
authorship relates to a different subject matter, and the provisions of that
agreement shall remain enforceable according to its terms and shall not be
subject to Section 12 of this Agreement (Arbitration and Class Action Waiver).
By signing this Agreement, I acknowledge and affirm that I have not relied upon
any representations, promises or agreements of any kind except those set forth
herein. (ii) Severability. In the event that any provision of this Agreement
should be held to be invalid or unenforceable, each and every other provision of
this Agreement shall remain in full force and effect. Further, if any provision
of this Agreement is found to be invalid or unenforceable, such provision shall
be modified as necessary to permit this Agreement to be upheld and enforced to
the maximum extent permitted by law. (iii) Successors and Assigns. This
Agreement inures to the benefit of the Company and its successors and assigns.
(v) Amendment/Waiver. No amendment, modification or discharge of this Agreement
shall be valid or binding unless set forth in writing and duly executed by each
of the parties hereto.

 



 

 

14.       Acknowledgment. I hereby acknowledge and affirm that I have read this
Agreement carefully, that I have had a full and reasonable opportunity to
consider this Agreement, and that I have not been pressured or in any way
coerced, threatened, or intimidated into its execution. I understand that it is
my right to have this Agreement reviewed by an attorney of my choosing, and I
have been encouraged to do so by the Company. By knowingly and voluntarily
signing this Agreement below, I acknowledge and affirm that I fully understand
each of this Agreement’s terms and conditions, and that I intend to abide by
them in every respect.

 

 

/s/ Irial Finan  

Irial Finan

 

 

Date:     December 7, 2017  

 



 

 

ATTACHMENT A

 

 

1.       The following States of the United States.

Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut ,
Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, Wyoming.

2.       The following Territories of the United States.

American Samoa, District of Columbia, Federated States of Micronesia, Guam,
Midway Islands, Northern Mariana Islands, Puerto Rico, Republic of Palau,
Republic of the Marshall Islands, U.S. Virgin Islands.

3.       Canada and Mexico.

4.       South America, Asia, Africa, Europe, and Australia and Oceana.

 



 

 

ATTACHMENT B

(Competitors for purposes of Section 9(c))

 

 

Prohibited Competitors.

 

PepsiCo, Inc.

Nestlé

Dr. Pepper Snapple Group, Inc.

Groupe Danone

Kraft Foods Inc.

Unilever

Cott Corporation



 

